     Case 2:18-cv-02964-CJC-JDE Document 81 Filed 01/13/21 Page 1 of 4 Page ID #:620




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11    JEAN MAX DARBOUZE,                       )   No. 2:18-cv-02964-CJC (JDE)
                                               )
12                       Plaintiff,            )
                                               )   ORDER ACCEPTING
13                       v.                    )
                                               )   AMENDED SUPERSEDING
14    LOS ANGELES COUNTY                       )   REPORT AND
                                               )   RECOMMENDATION OF
      SHERIFF, et al.,                         )
15                                             )   UNITED STATES MAGISTRATE
                        Defendants.            )   JUDGE
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
19    including the Complaint (Dkt. 1) filed by Plaintiff Jean Max Darbouze
20    (“Plaintiff”), Plaintiff’s First Amended Complaint (Dkt. 15), Plaintiff’s Second
21    Amended Complaint (Dkt. 25), Plaintiff’s Third Amended Complaint (Dkt.
22    32), Plaintiff’s operative Fourth Amended Complaint (Dkt. 40, “4thAC”), the
23    Motion to Dismiss the 4thAC (Dkt. 46, “Motion”) filed on July 13, 2020 by
24    the sole Defendant named in the 4thAC, Stephan Christopher (“Defendant”),
25    the assigned Magistrate Judge’s Order that any opposition to the Motion be
26    filed by August 14, 2020 (Dkt. 50), the initial Report and Recommendation as
27    to the Motion issued by the Magistrate Judge on September 22, 2020 after
28    Plaintiff failed to timely oppose the Motion (Dkt. 58), Plaintiff’s belated
     Case 2:18-cv-02964-CJC-JDE Document 81 Filed 01/13/21 Page 2 of 4 Page ID #:621




 1    October 9, 2020 Motion for an Extension of Time to file a late Opposition to
 2    the Motion (Dkt. 62), the Magistrate Judge’s Order vacating the initial Report
 3    and Recommendation as to the Motion and granting Plaintiff until October 28,
 4    2020 to file his Opposition to the Motion (Dkt. 64), Plaintiff’s Opposition to
 5    the Motion (Dkt. 67), Defendant’s Reply in support of the Motion (Dkt. 68),
 6    the Amended Superseding Report and Recommendation as to the Motion
 7    issued by the Magistrate Judge on November 18, 2020 (Dkt. 71, “Amended
 8    Report”), Plaintiff’s “Opposition to Defendants Motion to Dismiss and the
 9    [Amended Report],” which the Court broadly interprets to be Plaintiff’s
10    objections to the Amended Report (Dkt. 79, “Objections”), and Defendant’s
11    Reply to the Objections (Dkt. 80).
12          With respect to his Objections, to the extent Plaintiff refers to them as
13    an “opposition” to the Motion, Plaintiff has already filed an opposition to the
14    Motion and no additional opposition is permitted under the Local Rules. As a
15    result, the Court construes Plaintiff’s Objections as objections to the Amended
16    Report, not as an untimely and improper second opposition to the Motion.
17    Further, Plaintiff included with the Objections his own declaration and a
18    declaration of a third party. The Court broadly construes the declarations as
19    part of Plaintiff’s Objections to the Amended Report.
20          By the declarations and exhibits submitted with the Objections, Plaintiff
21    purports to offer new “evidence” to oppose the Motion. The Court has
22    discretion but is not required to consider new evidence offered for the first time
23    with objections to a Report and Recommendation. See United States v.
24    Howell, 231 F.3d 615, 621-22 (9th Cir. 2000). The Court exercises its
25    discretion to consider the new evidence submitted by Plaintiff, but finds such
26    evidence unavailing to successfully challenge the findings and
27    recommendations in the Amended Report upon a de novo review. The new
28    evidence set forth in the declarations submitted with the Objections appears to
                                              2
     Case 2:18-cv-02964-CJC-JDE Document 81 Filed 01/13/21 Page 3 of 4 Page ID #:622




 1    relate to equitable tolling or equitable estoppel. See Dkt. 79 at 3-6, 8-17. As set
 2    forth in the Amended Report, where, as here, a time-bar appears on the face of
 3    the complaint, the plaintiff has an obligation to plead facts to negative the bar.
 4    See Amended Report at 13 (citing cases). Further, Plaintiff’s statement that he
 5    misunderstood or even was misled as to the law relating to statutory tolling or
 6    that persons other than Defendant threatened him (Dkt. 79 at 3-5), such
 7    evidence does not alter the analysis that Plaintiff is not entitled to tolling based
 8    on equitable estoppel as Plaintiff does not allege Defendant caused Plaintiff’s
 9    delay in filing. See Amended Report at 18-19. To the extent Plaintiff references
10    (Dkt. 79 at 5) or attaches records relating to medical or mental health issues he
11    currently suffers from or suffered from in 2018 and 2020 (id. at 15-17), such
12    evidence does not alter the equitable tolling analysis set forth in the Amended
13    Report, including the requirement that Plaintiff show timely notice and
14    absence of prejudice. See Amended Report at 14-16. Finally, to the extent
15    Plaintiff now seeks tolling based on a grievance or grievances he filed with the
16    Los Angeles County Sheriff’s Department, the two pages of forms, one of
17    which is largely illegible, do not show, even liberally construed, any period of
18    delay caused by the evaluation of any grievance that would sufficiently toll the
19    limitations period by the more than eight months necessary to render the
20    original Complaint timely filed. See Amended Report at 9, 16-18. The
21    significance of the exhibits attached to Plaintiff’s Objections regarding
22    complaints he made about not receiving mail is not readily apparent and such
23    documents do not alter the Court’s analysis. Lastly, the vague assertions by
24    Plaintiff and a third party that the third party could draft a Fifth Amended
25    Complaint to overcome the defects in the Fourth Amended Complaint is
26    wholly conclusory and does not cause the Court to disagree with the
27    recommendation that further leave to amend here is not warranted as Plaintiff
28
                                               3
     Case 2:18-cv-02964-CJC-JDE Document 81 Filed 01/13/21 Page 4 of 4 Page ID #:623




 1    has had five chances to plead a viable complaint and had months to offer
 2    arguments in opposition to the Motion.
 3          The Court has engaged in a de novo review of those portions of the
 4    Amended Report to which objections have been made and has considered the
 5    new evidence offered for the first time with Plaintiff’s Objections. The Court
 6    accepts the findings and recommendation of the magistrate judge.
 7          Therefore, IT IS HEREBY ORDERED that:
 8          1.    The Motion (Dkt. 46) is GRANTED and all claims are dismissed
 9                with prejudice; and
10          2.    Judgment shall be entered dismissing this action accordingly.
11
12    Dated: January 13, 2021
13
                                                 ______________________________
14
                                                      CORMAC J. CARNEY
15
16                                                   United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28
                                             4
